6 So.3d 75 (2009)
Mark Theodore HUNTER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3827.
District Court of Appeal of Florida, Fifth District.
February 10, 2009.
Rehearing Denied April 3, 2009.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Tindall v. State, 997 So.2d 1260 (Fla. 5th DCA 2009).
SAWAYA, TORPY and EVANDER, JJ., concur.